           Case 2:20-cv-01236-JLR-MAT Document 16 Filed 11/13/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          RICHARD DWYER,                               CASE NO. C20-1236JLR-MAT

11                               Plaintiff,              ORDER REFERRING MOTION
                   v.                                    TO MAGISTRATE JUDGE
12
            TRINITY FINANCIAL SERVICES,
13
            LLC,
14
                                 Defendant.
15
            Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court
16
     hereby refers to Magistrate Judge Mary Alice Theiler for preparation of a report and
17
     recommendation Plaintiff Richard Dwyer’s pending motion to remand. (See Mot. to
18
     Remand (Dkt. # 12).) Federal Rule of Civil Procedure 72(b) governs any further
19
     proceedings in this court after Magistrate Judge Mary Alice Theiler files a report and
20
     recommendation concerning the motion. See Fed. R. Civ. P. 72(b); Local Rules W.D.
21
     Wash. MJR 4(c).
22


     ORDER - 1
           Case 2:20-cv-01236-JLR-MAT Document 16 Filed 11/13/20 Page 2 of 2




 1          Accordingly, the court ORDERS that the above-entitled action is referred to

 2   Magistrate Judge Mary Alice Theiler for the specific purposes and motion described

 3   herein. The court further DIRECTS and EMPOWERS Magistrate Judge Mary Alice

 4   Theiler to conduct hearings and make further necessary orders consistent with 28 U.S.C.

 5   § 636, the local rules, and this order.

 6          Dated this 13th day of November, 2020.

 7

 8                                                   A
                                                     JAMES L. ROBART
 9
                                                     United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
